Exhibit 99.1 magicJack's GAAP Third Quarter 2012 Quarterly Revenue and IncomeHighest EverEven After Large Special Charges Without special charges, non-GAAP operating income was approximately $0.75 per share; GAAP EPS were $0.78 per share West Palm Beach, FL, and Netanya, Israel ­ October 19, 2012 - magicJack VocalTec, Ltd. (Nasdaq: CALL) (the “Company”), the Voice Experts and cloud communications leader that invented voice over IP (VoIP) and sold over 10 million magicJacks®, today announced record breaking GAAP financial results for the quarter ended September 30, 2012. Q3, 2012 revenue was $40.8 million and net income was $15.1 million.GAAP earnings per share (EPS) were $0.78 including various special charges. Excluding such charges, non-GAAP operating income per share was approximately $0.75 per share. There were 19.3 million shares outstanding as of September 30, 2012, 3.1 million shares less than the number of shares outstanding as of September 30, 2011. Q3 Results and 2uidance Commenting on the Q3 results, magicJack CEO Dan Borislow stated, "magicJack’s financial performance this quarter was outstanding.Take away some specialcharges and we would have had over $41 million in revenue and $0.75 in operating income per share. The special charges of $3.4 million included a large write down in chips we procured when we were in danger of not having enough inventory as a result of the Tsunami in Japan. There was also a large one-time accrual ofa newemployee bonus plan, based onthe profits of the Company.We have a good chanceto achieve over $2.00 GAAPEPSforfull year 2012. This quarter serves as an example of the earnings power of the Company." Business and Product Updates Borislow also provided some insight into the Company’s perspective on industry and product trends, "As the Telecom world is so rapidly changing, we are at the forefront of change being fortunate to invent new products that people love. Everybody wants to think this is a software driven world but it has become obvious to us, it's hardware first then software riding on the new hardware. Much of what used to be performed by software is in the logic of chips now. That being said, there is one piece of software that isbecoming the most important in Telecom when using this incredible array of new hardware and hardwareproducts we have not even seen yet. That is softphone software. This is what magicJackVocalTec invented in 1994 when it filed and received this foundational patent. With Voice over LTE, Wi-Fi and other high-speed connections, this technology and patent have recently becomemore vital,now and into the future. Further with limited resources available throughout the world,including phone numbers and wirelessbandwidth,and with cost structure so important, magicJack has the technology and patents owned and filed to bethe most relevant and innovativeVoIP company ever. The latest system on a chip (SoC) we have developed has over 22 important functions contained in it. We already deployed servers using an incredible invention to preserve the phone number pool worldwide by using our form of magic. The bulk of what we invented and are building now will be on the market in 2013 in ahighly visible way being used by tens of millions of people. Call it bragging, call it what you may, I am so proud of my people and the VocalTec people before me for being able to change Telecom forever, making it more reliable, easier to use, more robust, with better voice quality, available across many platforms andwith the cost being inexpensive/free.” With respect to the Company’s specific product plans, Borislow stated, “2013 will be the year we introduce some staple products and services that will have a very long shelf life and can beenhancedin the future by adding USB modules and/or software. One is the magicJack Wi-Fi that can also serve as a router, a 4G hotspot, and provide Triple Play capabilities all with backwards compatibility. There are a host of new inventions that come along with this product at launch. Further, we will integrate our new Numbers invention into our softphones/apps and make it available on almost any 4G platform including smartphones, computers, portable phonesand tablets, etc. The softphone and corresponding apps will include free texting and SMS capabilities to internal and external networks. We will have a few very significant new products in the home andenterprise markets and expect to be in the small enterprise market later in 2013.This was also an important quarter because we have figured out our future plans and started design work. The first quarter2013will be our next important quarter as we roll out these products and services with the financial benefits starting andcontinuing on a greater pace in second quarter 2013 and beyond. We will convert our IP (including patents)into cash and other benefits in 2013. We also expect to diversify our business into otherunrelated products and services and to broadenour wholesale telecom services offerings.” Borislow finishes with, “We are the very best at a lot of things we do; now we needto become the best at everything we do including whenexpanding into new markets.” For investors participating in the upcoming conference call this morning at 10:00 a.m. ET, because we have included a lot of information in this press release and we expect very few questions, we will therefore limit our questions on the conference call to analysts. Conference call details are as follows: U.S. Toll Free: International: +1.253.237.1123 Conference ID: Certain Unaudited Condensed Statements of Operations and Comparison (in thousands, except per share information) Three Months Ended September 30, Compared to Revenue Sale of magicJack and magicJack PLUS $ $ $ 107.6 % License renewals Shipping and handling magicJack-related products Prepaid minutes Access and termination charges ) Other ) ) Total Operating Revenue Cost of Revenues Cost of magicJack and magicJack PLUS sold Shipping and handling ) ) Credit card processing fees 33 Network and carrier charges 24 Other ) ) Total Cost of Revenues Gross Profit Operating expenses: Advertising ) ) General and administrative ) ) Research and development ) ) Total operating expenses ) ) Operating income (loss) ) Total other income Income (loss) before income taxes ) Income tax expense 29 23 6 Net income (loss) $ $ ) $ Earnings (loss) per ordinary share - Basic: $ ) Certain Unaudited Balance Sheet Items (in thousands) September 30, December 31, (Unaudited) Cash and cash equivalents $ $ Marketable securities, at fair value Deferred revenue, current portion Deferred revenue, net of current portion Ordinary shares outstanding, net of shares held in treasury This press release contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, contained in this press release, including statements about our projected revenues, cash flows, strategy, future operations, new product introductions and customer acceptance, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. These factors include, among other things: changes to our business resulting from increased competition; any operational or cultural difficulties associated with the continuing integration of the businesses of VocalTec and YMax; potential adverse reactions or changes to business relationships resulting from the completion of the merger; unexpected costs, charges or expenses resulting from the merger; the ability of the combined Company to achieve the estimated potential synergies or the longer time it may take, and increased costs required, to achieve those synergies; our ability to develop, introduce and market innovative products, services and applications; our customer turnover rate and our customer acceptance rate; changes in general economic, business, political and regulatory conditions; availability and costs associated with operating our network; potential liability resulting from pending or future litigation, or from changes in the laws, regulations or policies; the degree of legal protection afforded to our products; changes in the composition or restructuring of us or our subsidiaries and the successful completion of acquisitions, divestitures and joint venture activities; and the various other factors discussed in the “Risk Factors” section ofour Annual Report on Form 10-Kand other filingswith the Securities and Exchange Commission. Such factors, among others, could have a material adverse effect upon our business, results of operations and financial condition. We do not assume any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. magicJack® is a registered trademark of magicJack VocalTec Ltd. All other product or company names mentioned are the property of their respective owners. About magicJack VocalTec Ltd. magicJack VocalTec Ltd. (Nasdaq: CALL), the inventor of VoIP including the softphone and magicJack, has the goal of becoming the leading internationalprovider of global voice over many platforms. The Company has achieved sales of over 10 million of the easy-to-use, award-winning magicJack since the device’s launch in 2008, and has the use of over 30 patents, some dating to when the Company invented VoIP. It is the largest reaching CLEC (Competitive Local Exchange Carrier) in the United States in terms of area codes available and certification in number of states, and the network has historically haduptime of over 99.99 percent. Contact: Investor Relations Andrew MacInnes, President 561-749-2255 ir@magicJack.com Media Relations Kari Hernandez, INK Public Relations for magicJack 512-382-8982 magicjack@ink-pr.com
